STONE, C. J.,
dissenting. — I do not think Jones shows such an interest in the litigation, or subject-matter of the suit, as relieves him of the imputation of maintenance. To have that effect, I hold that he must have had a pecuniary, or property interest. Mere benefit, or assistance to some other independent enterprise he was prosecuting, is not enough. Few, if any, contracts would be made, if the contracting parties did not each believe they were thereby securing to themselves some profit, benefit, or pleasure.